UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6929



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                              Plaintiff - Appellant,

          versus


NICK PLAZIO, Detective; FRANK     WEATHERSBEE;
ANITA SMITH, DOC Case Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
1764)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Warner Jones appeals from the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1988) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Jones v. Plazio, No. CA-98-1764

(D. Md. June 16, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2